Citation Nr: 0807854	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-02 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to June 
1993 and had additional Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was provided a hearing at the RO before a 
Decision Review Officer (DRO) in April 2005.  A transcript of 
the testimony offered at this hearing has been associated 
with the record.  

The veteran filed a service connection claim for PTSD in 
August 2004.  Service connection for this disability had been 
denied by a prior and unappealed rating decision dated in May 
2003.  The RO applied the new and material evidence standard 
to the veteran's most recent claim, reopened the claim and 
denied it on a de novo basis.  Nonetheless, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Regardless of the way in which the RO addressed the issue, 
the initial question before the Board is whether new and 
material evidence has been received to reopen the claim.


FINDINGS OF FACT

1.  In May 2003, the RO last denied the claim on appeal, and 
following notice of this decision, the veteran did not appeal 
by filing a Notice of Disagreement.

2.  Evidence received since the May 2003 rating decision is 
not new and material for the claim on appeal and is not so 
significant that it must be addressed with all of the 
evidence of record in order to fairly adjudicate the claims.


CONCLUSIONS OF LAW

1.  The RO's May 2003 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received since the 
May 2003 denial, and the claim on appeal is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims; and Kent v. Nicholson, 20 Vet. App. 1 (2006), 
notifying the claimant of the evidence and information that 
is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
This notice explained that the veteran had previously been 
denied service connection for a PTSD because the evidence did 
not establish the occurrence of an in-service stressor.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has obtained the veteran's service medical records, Army 
National Guard records and VA records.  He has been provided 
a medical examination in furtherance of substantiating his 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file, and the veteran has not contended otherwise.

The Board notes that the RO has made a formal finding that 
the veteran's personnel records associated with his period of 
active service are unavailable.  The RO has made numerous 
requests to the National Personnel Records Center (NPRC) and 
Department of the Army for these records, but no such records 
have been found.  Any further attempts to secure these 
records would be futile.  See 38 C.F.R. § 3.159(c)(2).  In 
cases where a veteran's personnel records are unavailable, 
there is a heightened duty to assist.  Where service records 
have been destroyed or are unavailable, the Board has a 
heightened duty to provide and explanation of reasons or 
bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. 
App. 365 (1991).  In that regard, the RO contacted the 
veteran via a March 2006 letter and requested that he submit 
any additional information he might have regarding his 
service information.  The veteran did not respond to that 
letter.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a)

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that the evidence of record at the time of 
the unappealed May 2003 rating decision failed to establish 
that the occurrence of his claimed stressors.  The veteran 
had claimed that he participated in combat in Operation Just 
Cause from December 1989 to February 1999 in Panama.  He 
specifically claimed witnessing several soldiers killed in 
action and receiving fire.  Also of record were VA records 
showing diagnosis and treatment of PTSD.  

Since the May 2003 rating decision, VA has received numerous 
pieces of evidence.  The veteran submitted a PTSD 
questionnaire response in which he stated that he witnessed a 
fellow soldier killed in action on December 21, 1989, in 
Panama during Operation Just Cause.  The veteran also 
submitted several internet articles regarding Operation Just 
Cause, which show units that served in this operation and 
list some names of service members who also served therein.  
He also gave testimony before at an RO hearing regarding his 
claimed stressors.  This testimony reflects that the veteran 
stated that he was sent to Panama immediately after AIT and 
participated in combat, and was bruised by a grenade, 
received fire and witnessed others killed in action.  He 
stated having served with numerous persons listed in his 
submitted internet articles.  Newly received VA records show 
treatment and diagnosis of PTSD.  An August 2006 VA 
examination included a diagnosis of PTSD and that examiner's 
recitation of the veteran's alleged stressor.  The RO also 
developed information showing that the veteran never received 
hazardous pay during his period of active duty service.  

On the whole, the Board finds that new and material evidence 
has not been submitted to reopen the veteran's claim of 
entitlement to service connection PTSD.  With respect to the 
VA records received and most of the statements offered by the 
veteran this evidence is not new.  The VA records duplicate 
the evidence previously of record that shows a diagnosis and 
treatment of PTSD.  Most of the statements offered by the 
veteran are likewise not new because they duplicate the 
veteran's previous statements regarding witnessing soldiers 
killed in action and participating in combat in Panama.  The 
veteran's statement regarding having served in combat on 
December 21, 1989, and witnessing a specific soldier killed 
in action is new in that it was not previously made; however, 
it is not material.  This statement does not raise a 
reasonable possibility that the veteran's stressor will be 
corroborated, the only element of service connection for PTSD 
not established, because there is no indication of foreign 
service in the record.  The veteran's DD Form 214 shows no 
foreign service and the RO made a formal finding in January 
2006 that the information provided by the veteran is 
insufficient to perform a search to attempt to verify the 
claimed stressor.  

In fact, the information provided by the veteran in support 
of the alleged stressor is contradicted by other evidence of 
record.  The RO noted that a January 1990 dental treatment 
note shows at the time the veteran claims to have been in 
Panama, i.e. December 1998 through February 1990, he was 
receiving dental treatment at Fort Polk.  Thus, there is no 
possible way that the veteran's statements could substantiate 
his claim.  The information regarding the lack of hazardous 
pay is likewise new, but not material because it is not 
probative on the occurrence of the veteran's claimed 
stressors; in fact, it also contradicts his claim as he 
likely would have received hazardous pay had he been in 
combat.  

Finally, the August 2006 VA examination included a diagnosis 
of PTSD and nexus opinion relating PTSD to the veteran's 
reported stressors and that evidence is new; however, the 
Board does not find it material because it is not supported 
by the evidence of record.  The basis of the nexus opinion is 
the presumed occurrence of the alleged stressor.  As that 
incident has not been confirmed, it cannot provide a valid 
basis for the opinion.  In claims to reopen, the Board need 
not presume the credibility of evidence that is inherently 
incredible.  Justus, 3 Vet. App. at 510.   

Accordingly, new and material evidence has not been 
submitted; the claim of entitlement to service connection for 
PTSD is not reopened.  

ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
application to reopen is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


